Case 1:18-cv-01377-HYJ-PJG ECF No. 54-7 filed 09/30/20 PagelD.765 Page 1of 8

EXHIBIT 3
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-7 filed 09/30/20 PagelD.766 Page 2 of 8

Trademark/Service Mark Application, Principal Register

TEAS Plus Application

Serial Number: 85203718
Filing Date: 12/22/2010

NOTE: Data fields with the * are mandatory under TEAS Plus. The wording "(if applicable)" appears where the field is only mandatory
under the facts of the particular application.

The table below presents the data as entered.

 
 

og

To aS eS el

ere ec ee pnd Ge
TEAS Plus YES

 

 

 

MARK INFORMATION

ae ) WTICRS\EXPORT 1 IMIMAGEOUT
[1\852\037\85203718\xml1\ FIK0002..JPG

*SPECIAL FORM YES |

USPTO-GENERATED IMAGE NO

LITERAL ELEMENT Tattler Reusable Canning Lids The Original, Since 1976

*COLOR MARK NO

*COLOR(S) CLAIMED

(If applicable)

*DESCRIPTION OF THE MARK The mark consists of the stylized text "Tattler Reusable

(and Color Location, if applicable) Canning Lids The Original, Since 1976".

PIXEL COUNT ACCEPTABLE YES

PIXEL COUNT 944 x 497

REGISTER i Principal

APPLICANT INFORMATION

“OWNER OF MARK S&S Innovations, Corp

*STREET 1276 18 1/2 Road

*CITY - Fruita

ta for US. applicants) Colorado

*COUNTRY United States

*ZIP/POSTAL CODE | : - |

(Required for US. applicants only) i

PHONE (970) 858-3725

EMAIL ADDRESS »XXXX

AUTHORIZED TO COMMUNICATE VIA EMAIL Yes

LEGAL ENTITY INFORMATION
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-7 filed 09/30/20 PagelD.767 Page 3 of 8

*TYPE

* STATE/COUNTRY OF INCORPORATION

| CORPORATION

Colorado

GOODS AND/OR SERVICES AND BASIS INFORMATION

* INTERNATIONAL CLASS
IDENTIFICATION
*FILING BASIS

FIRST USE ANYWHERE DATE

FIRST USE IN COMMERCE DATE

SPECIMEN
FILE NAME(S)

SPECIMEN DESCRIPTION

ADDITIONAL STATEMENTS SECTION

* TRANSLATION
(if applicable)

*TRANSLITERATION
(if applicable)

*CLAIMED PRIOR REGISTRATION
(if applicable)

*CONSENT (NAME/LIKENESS)
(if applicable)

*CONCURRENT USE CLAIM
(if applicable)

CORRESPONDENCE INFORMATION
NAME

FIRM NAME

‘STREET

*CITY

*STATE
(Required for US. applicants)

*COUNTRY
*ZIP/POSTAL CODE

PHONE

*EMAIL ADDRESS

* AUTHORIZED TO COMMUNICATE VIA EMAIL
FEE INFORMATION

NUMBER OF CLASSES

FEE PER CLASS

*TOTAL FEE PAID

SIGNATURE INFORMATION
* SIGNATURE

* SIGNATORY'S NAME

* SIGNATORY'S POSITION

020

Plastic lids

SECTION 1(a)

At least as early as 01/06/1976
At least as early as 01/06/1976

\TICRS\EXPORT | I\IMAGEOUT
LIA8S2\037'85203718\xml I FPKO003 JPG

digital image of product packaging currently used in commerce

S&S Innovations, Corp
S&S Innovations, Corp
1276 18 1/2 Road

Fruita
Colorado

United States

81521

(970) 858-3725

bstieg @reusablecanninglids.com

Yes

275

275

/Brad Stieg/
Brad Stieg
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-7 filed 09/30/20 PagelD.768 Page 4 of 8

* SIGNATORY'S POSITION President

DATE SIGNED 12/21/2010
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-7 filed 09/30/20 PagelD.769 Page 5of8

Trademark/Service Mark Application, Principal Register
TEAS Plus Application

Serial Number: 85203718
Filing Date: 12/22/2010

To the Commissioner for Trademarks:
MARK: Tattler Reusable Canning Lids The Original, Since 1976 (stylized and/or with design, see mark)

The literal element of the mark consists of Tattler Reusable Canning Lids The Original, Since 1976.
The mark consists of the stylized text "Tattler Reusable Canning Lids The Original, Since 1976".
The applicant, S&S Innovations, Corp, a corporation of Colorado, having an address of
1276 18 1/2 Road
Fruita, Colorado 81521
United States
requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

For specific filing basis information for each item, you must view the display within the Input Table.
International Class 020: Plastic lids

In International Class 020, the mark was first used at least as early as 01/06/1976, and first used in commerce at least as early as 01/06/1976, and
is now in use in such commerce. The applicant is submitting one specimen(s) showing the mark as used in commerce on or in connection with
any item in the class of listed goods and/or services, consisting of a(n) digital image of product packaging currently used in commerce.

Specimen File]

The applicant's current Correspondence Information:
S&S Innovations, Corp
S&S Innovations, Corp
1276 18 1/2 Road
Fruita, Colorado 81521
(970) 858-3725(phone)
bstieg@reusablecanninglids.com (authorized)

A fee payment in the amount of $275 has been submitted with the application, representing payment for | class(es),
Declaration

The undersigned, being hereby warned that willful false statements and the like so made are punishable by fine or imprisonment, or both, under
18 U.S.C. Section 1001, and that such willful false statements, and the like, may jeopardize the validity of the application or any resulting
registration, declares that he/she is properly authorized to execute this application on behalf of the applicant; he/she believes the applicant to be
the owner of the trademark/service mark sought to be registered, or, if the application is being filed under 15 U.S.C. Section 1051(b), he/she
believes applicant to be entitled to use such mark in commerce; to the best of his/her knowledge and belief no other person, firm, corporation, or
association has the right to use the mark in commerce, either in the identical form thereof or in such near resemblance thereto as to be likely,
when used on or in connection with the goods/services of such other person, to cause confusion, or to cause mistake, or to deceive; and that all
statements made of his/her own knowledge are true; and that all statements made on information and belief are believed to be true.
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-7 filed 09/30/20 PagelD.770 Page 6 of 8

Signature: /Brad Stieg/ Date Signed: 12/21/2010
Signatory's Name: Brad Stieg
Signatory's Position: President

RAM Sale Number: 12174
RAM Accounting Date: 12/22/2010

Serial Number: 85203718

Internet Transmission Date: Wed Dec 22 12:04:01 EST 2010

TEAS Stamp: USPTO/FTK-XXX,.XX.X.XX-201012221204015301
21-85203718-47056efb1 efO0adfc7ce5cSdbb975
6650a3-DA-12174-20101221 151616250561
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-7 filed 09/30/20 PagelD.771 Page 7 of 8

REUSABLE CANNING LIDS

AT TLE

THE ORIGINAL, SINCE 1976

     
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-7 filed 09/30/20 PagelD.772 Page 8 of 8

eee Bree ee

eBr2nNnow AaAeimooyu <Ft

MADE IN THE USA

 
